     Case: 4:20-cv-01174-SEP Doc. #: 14 Filed: 03/01/21 Page: 1 of 4 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
 BROTHERS MARKET, LLC, et al.,                      )
                                                    )
          Plaintiffs,                               )
                                                    )
 vs.                                                )   Case No. 4:20-cv-01174-SEP
                                                    )
 CITY OF ST. LOUIS, et al.,                         )
                                                    )
          Defendants.                               )
                                   MEMORANDUM AND ORDER
         Before the Court is a Motion to Dismiss filed by Defendants City of St. Louis and Mary
Hart Burton. Doc. [11]. The Motion was filed October 30, 2020. On February 2, 2021, the
Court ordered Plaintiffs to file a response to the Motion within 21 days of that Order. Doc. [13].
The Court also ordered that Plaintiff Brothers Market, LLC, retain counsel within 21 days.
Twenty-one days passed, and no response or entry of appearance was filed. The matter is ripe
for disposition. For the reasons set forth below, the Motion is granted.
I.       BACKGROUND
         Plaintiffs Brothers Market, LLC, and Samer Marar filed this case on August 28, 2020.
They filed two complaints: the first on a Court-provided form, Doc. [1], and the second as an
attachment entitled “Complaint for Damages”, Doc. [1-1]. Because Plaintiff Marar is pro se, the
Court will construe those two documents as a single complaint. See Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004) (“[I]f the essence of an allegation is discernible, even though it is not
pleaded with legal nicety, then the district court should construe the complaint in a way that
permits the layperson’s claim to be considered within the proper legal framework.”). Together,
they allege the following facts.
         Plaintiff Marar, a Palestinian Muslim, applied for permits and passed various inspections
necessary to launch a small grocery store. Doc. [1] at 5. Marar operated the store for two weeks
before a City inspector condemned the building, boarded the windows, and prohibited Marar
from entering. Doc. [1] at 5; Doc. [1-1] at 3. At some point thereafter, the building was
burglarized, causing thousands of dollars in damage. Doc. [1] at 5; Doc. [1-1] at 3. Meanwhile,
  Case: 4:20-cv-01174-SEP Doc. #: 14 Filed: 03/01/21 Page: 2 of 4 PageID #: 47




similarly situated businesses owned and operated by people who are not Palestinian Muslims
continue to operate. Doc. [1-1] at 3. Plaintiffs contacted Defendant Burton, an employee in the
St. Louis zoning office, to discuss the condemnation. Doc. [1-1] at 4. Burton “changed the
mailing address of a document which had allegedly been forwarded to Plaintiffs” so that the
documents would be mailed to the wrong address. Doc. [1-1] at 4. Burton took such action
hoping that it would allow “others of different national origin and religion” to take over the
property. Doc. [1-1] at 4.
          The Complaint asserts three claims: that Defendants violated 42 U.S.C. § 1983; that
Defendants conspired to violate 42 U.S.C. § 1985; and that Defendants have been unjustly
enriched.
II.       LEGAL STANDARD
          The purpose of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is to
test the legal sufficiency of a complaint. When considering a Rule 12(b)(6) motion, a court
assumes the factual allegations of a complaint are true and construes them in favor of the
plaintiff. Neitzke v. Williams, 490 U.S. 319, 326-27 (1989). All reasonable inferences are made
in favor of the nonmoving party. Tholen v. Assist Am., Inc., 970 F.3d 979, 982 (8th Cir. 2020)
(citing McDonough v. Anoka Cnty., 799 F.3d 931, 945 (8th Cir. 2015)). To state a claim upon
which relief can be granted, “a complaint must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must
plead “more than labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Twombly, 550 U.S. at 555.
III.      DISCUSSION
          Two issues confront the Court: whether Brothers Market may remain a party to this
litigation and whether the Complaint states a claim upon which relief can be granted.
       1. Brothers Market, LLC, is dismissed from this action because it does not appear
          through licensed counsel.
          No entry of appearance has been filed on behalf of Brothers Market, LLC. “It has been
the law for the better part of two centuries . . . that a corporation may appear in the federal courts
only through licensed counsel.” Rowland v. California Men’s Colony, 506 U.S. 194, 201 (1993).
Without representation, Brothers Market must be dismissed. The Court ordered Brothers Market



                                                  2
  Case: 4:20-cv-01174-SEP Doc. #: 14 Filed: 03/01/21 Page: 3 of 4 PageID #: 48




to retain an attorney for this matter. Doc. [13]. Brothers Market failed to comply. Therefore,
Brothers Market will be dismissed from this action.
   2. The Complaint is dismissed for failure to state a claim upon which relief can be
      granted.
       The Complaint brings claims against the City of St. Louis and an employee, Mary Hart
Burton, in her official capacity. “A suit against a government officer in [her] official capacity is
functionally equivalent to a suit against the employing governmental entity.” Veatch v. Bartels
Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). Because the claims against Defendant
Burton in her official capacity are redundant of the claims against the City, they will be
dismissed.
       Plaintiff Marar’s first cause of action is for a violation of 42 U.S.C. § 1981. Because
Marar brings the claim against a state actor, “the claim must be asserted through § 1983.” Jones
v. McNeese, 746 F.3d 887, 896 (8th Cir. 2014) (citing Artis v. Francis Howell N. Band Booster
Ass’n Inc., 161 F.3d 1178, 1181 (8th Cir. 1998)). “To establish municipal liability under § 1983,
a plaintiff must show that a constitutional violation was committed pursuant to an official
custom, policy, or practice of the governmental entity.” Moyle v. Anderson, 571 F.3d 814, 817
(8th Cir. 2009) (citing Monell v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658, 690-92 (1978)).
       The Complaint contains no factual allegations to support the existence of an official
custom, policy, or practice of discriminating against Palestinian Muslims. The Complaint does
state that “[s]imilarly situated business that are not owned and operated in the area by Palestinian
Muslims have not been mistreated in the way” Marar has. Doc. [1-1] at 3. But that statement is
nothing more than a conclusion, and it is insufficient to support the existence of an official
custom, policy, or practice. Twombly, 550 U.S. at 555. Therefore, Marar’s first count will be
dismissed.
       Marar’s second count alleges a conspiracy between the City and Burton to violate 42
U.S.C. § 1985. Doc. [1-1] at 7-8. To state a conspiracy under § 1985, the complaint must allege
that “two or more persons . . . conspire.” Under the intracorporate conspiracy doctrine, “a local
government entity cannot conspire with itself through its agents acting within the scope of their
employment.” L.L. Nelson Enters., Inc. v. County of St. Louis, 673 F.3d 799, 812 (8th Cir. 2012)
(citing Cross v. Gen. Motors Corp., 721 F.2d 1152, 1156 (8th Cir. 1983)). Because the




                                                  3
  Case: 4:20-cv-01174-SEP Doc. #: 14 Filed: 03/01/21 Page: 4 of 4 PageID #: 49




conspiracy claim here is against a local government and its agent, no conspiracy has been
alleged, and the claim will be dismissed.
       The last count avers that Defendants have been unjustly enriched. Under Missouri law,
to state an unjust enrichment claim against Defendants, Marar must show that (1) he conferred a
benefit on Defendants; (2) Defendants appreciated the benefit; and (3) Defendants accepted and
retained the benefit under inequitable and/or unjust circumstances. Hargis v. JLB Corp., 357
S.W.3d 574, 586 (Mo. banc. 2011) (citation omitted).
       Here, the only benefit Plaintiff might plausibly have conferred upon Defendants is the
money he paid in permit fees. Doc. [1-1] at 8. But Marar indicates that the City issued the
permits and licenses for which it accepted fees. Id. The Complaint does not provide any insight
into how retaining permit fees after issuing the associated permits could be considered
“inequitable and/or unjust” under the circumstances. Hargis, 357 S.W.3d at 586. As a result, the
third count will be dismissed.
IV.    CONCLUSION
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff Brothers Market, LLC, is DISMISSED for
failure to appear through a licensed attorney.
       IT IS FURTHER ORDERED that the Complaint is DISMISSED for failure to state a
claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).
       A separate Order of Dismissal will accompany this Memorandum and Order.
       Dated this 1st day of March, 2021.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
